Reinstated; Motion Granted; Dismissed and Memorandum Opinion filed
January 15, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00415-CV

                TEXAS CYPRESS CREEK HOSPITAL, L.P.
              D/B/A CYPRESS CREEK HOSPITAL, Appellant
                                       V.

                        MYRA ANDERSON, Appellee

                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-49080


              MEMORANDUM                        OPINION
      This is a restricted appeal from a default judgment signed October 28, 2011.
On July 31, 2012, this court granted appellant’s motion to abate this appeal
pending resolution of a related case styled Texas Cypress Creek Hospital, L.P.
d/b/a Texas Cypress Creek Hospital v. Myra Anderson, et al., pending in the 125th
District Court of Harris County, Texas under cause number 2012-26254.
      On January 4, 2013, the parties filed a joint motion to dismiss this appeal
because the related case has been resolved, rendering this appeal moot. See Tex. R.
App. P. 42.1. We reinstate the appeal and grant the parties’ joint motion.

      Accordingly, the appeal is ordered dismissed.



                                  PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                          2